Citation Nr: 1135211	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left hip disability.  

3.  Entitlement to service connection for a right hip disability.  

4.  Entitlement to service connection for a bilateral ankle disability.  

5.  Entitlement to service connection for a pelvis disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims for service connection that are enumerated above.  

In March 2004, the Veteran testified before the Board at a hearing that was held at the RO.  The Board remanded the claims for further development in March 2005, September 2006, and August 2008.

The issues of entitlement to service connection for a bilateral ankle disability is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's right shoulder disability is related to his period of active service.

2.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's left hip disability is related to his period of active service.

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's right hip disability is related to his period of active service.

4.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows it is at least as likely as not that the Veteran's pelvis disability is related to his period of active service.


CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A left hip disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

3.  A right hip disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

4.  A pelvis disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).
 
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d) (2010).

The Veteran asserts service connection for his right shoulder, bilateral hip, and pelvis disabilities on the basis that he injured them as a result of performing repeated parachute jumps in service.  During testimony before the Board at a March 2004 central office hearing, the Veteran maintained that his hip and pelvis disabilities were due to the multiple parachute jumps he made in service.  He testified that while he was already receiving therapy for his back and knees in service, he began receiving therapy for his right shoulder after it popped during a parachute jump and caused him to lose all strength in his right arm.  He reported that he performed over 25 parachute jumps during service and that he never landed on his feet in the jumps.  He testified that he landed on his right side with his feet and ankles touching the ground first and then rolling over onto his right shoulder.

Right Shoulder Disability

Service personnel records confirm that the Veteran was given orders to go on parachute duty in June 1988.  Service medical records show that in April 1991, the Veteran was treated for a right shoulder injury and diagnosed with right shoulder levator scapula strain.  At an April 1991 Physical Evaluation Board proceeding for the Veteran's low back disability, he was found to be unfit for continued military service due to his back disability and was subsequently discharged from service. 

Post-service VA and private medical records dated from August 1995 to April 2010 show that the Veteran received intermittent treatment for right shoulder pain, possible right shoulder labral tear, and right shoulder impingement syndrome.  A December 2006 MRI of the right shoulder indicated distal supraspinatus tendinosis and moderate encroachment resulting from hypertrophic changes of the acromioclavicular joint.  An April 2010 MRI of the right shoulder revealed right shoulder impingement syndrome, a superior labrum anterior posterior (SLAP) tear, minimal supraspinatus, infraspinatus, and subscapularis tendinopathy, trace glenohumeral joint effusion, and moderate-sized os acromiale with subcortical cyst and mild marrow edema at the synchondrosis.  

On VA examination in August 2005, the Veteran complained of pain in the right shoulder.  He reported having a difficult time doing any lifting, climbing, pushing, pulling, or overhead work.  He stated that with repetitive use, he experienced increased right shoulder pain with no fatigue, weakness, lack of endurance, or incoordination.  He reported increased pain and fatigue with flare-ups, which occurred daily or once every few days.  Examination revealed that the Veteran had painful shoulder motion and negative Speed test, O'Brien test, drop-arm test, and cross-arm testing.  An x-ray showed some mild calcification near the rotator cuff insertion of the right shoulder.  The examiner diagnosed the Veteran with calcific rotator cuff tendinitis.  After a review of the Veteran's entire claims file, the examiner opined that it was less likely as not that the Veteran's right shoulder disability was related to his period of service, to include parachute jumps.  The rationale was that the Veteran had a lack of service medical records supporting any complaints of a right shoulder disability.   

In a November 2006 letter, the Veteran's primary care VA physician reported that the Veteran suffered from degenerative joint disease of the shoulders.  The physician opined that the Veteran's shoulder disability was a direct result of the Veteran's period of active service because being a paratrooper was a military function known to subject the body to extreme physical stresses.  

On VA examination in August 2007, the Veteran complained that he sustained trauma to multiple areas of his body during his in-service parachute jumps and that over the years, he had experienced continued pain in the right shoulder.  He reported that the right shoulder pain was present mainly in front of the shoulder and radiated down to all five fingers of his right hand.  He denied any flare-ups of right shoulder pain and did not use any assistive devices for his shoulder.  Examination revealed vague tenderness all around the right shoulder joint.  The Veteran had painful shoulder motion but good power in all directions of the shoulder.  Repetitive use yielded pain, but there was no additional limitation of motion due to this pain.  An x-ray of the right shoulder was normal.  The examiner diagnosed the Veteran with a normal right shoulder and opined that it would be impossible to state that disability was related to his period of service because there was currently no specific problem to deal with.  

At a March 2009 VA examination, the Veteran reported that he pulled his right shoulder during service while he was pulling on a harness for his parachute and that since that time, he had experienced right shoulder pain.  He complained that the pain was present on top of the right shoulder and that at times, his right shoulder felt weak and gave way because it was not as strong as his left shoulder.  He stated that he had a weak right grip but that he had no problem using his right hand for writing or manipulating objects.  He denied the use of assistive devices and the presence of flare-ups.  Examination revealed that the right shoulder was well-muscled and did not show any evidence of muscle wasting.  There was no tenderness around the shoulder except for perhaps some tenderness over the acromion, but that was diffuse.  Range of motion of the shoulder was normal with no painful arc.  There was no additional loss of motion, pain, fatigue, weakness, instability, or incoordination upon repetitive motion.  X-rays of the right shoulder were normal.  The examiner diagnosed the Veteran with right shoulder strain and opined that it was less likely as not that the right shoulder pain was associated with his period of service.  The examiner noted that the Veteran's right shoulder problem apparently started during his period of service, but the Veteran stated that there would be no evidence in his service records because he did not complain about it extensively.  The examiner also observed that even following release from service, there was no evidence that the Veteran significantly complained about his right shoulder.  

In a July 2010 medical report, a private physician stated that the Veteran had received treatment for status post right shoulder arthroscopy with shoulder decompression of the superior labral tear as well as arthroscopic subacromial decompression for right shoulder impingement syndrome.  The physician asserted that the Veteran's right shoulder disability could emanate from his prior history of being a paratrooper in the military and that it was highly likely that this disability had some association and connection to his prior service.  The physician then opined that with the level of the Veteran's overall degenerative conditions, 50 percent of his right shoulder disability could be either related to his prior service or with an underlying degenerative condition and heredity.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the August 2005, August 2007, and March 2009 VA medical opinions and the July 2010 private medical opinion.  The August 2005 and March 2009 VA examiners essentially opined that the Veteran's right shoulder disability was not related to his period of service due to a lack of medical documentation of any right shoulder complaints during service and shortly after discharge from service.  The Board finds that in rendering their opinions, the August 2005 and March 2009 VA examiners failed to consider the Veteran's in-service treatment for right shoulder strain in April 1991 and the Veteran's lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

The August 2007 VA examiner diagnosed the Veteran with a normal right shoulder and found that it would be impossible to state that his right shoulder disability was related to his period of service because there was currently no specific problem to deal with.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though the August 2007 VA examiner found no right shoulder disability, the Veteran had received earlier diagnoses for a right shoulder disability.  The August 2007 examiner did not consider the August 2005 VA examination diagnosis of calcific rotator cuff tendinitis and provide an opinion as to whether this disability was related to the Veteran's period of service, and therefore that opinion is inadequate.    

Finally, the Board finds that the July 2010 private medical opinion is speculative, in that the physician found that the Veteran's right shoulder disability could emanate from his prior history of being a paratrooper in the military and that 50 percent of his right shoulder disability could be either related to his prior service or with an underlying degenerative condition and heredity.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).    

The Board instead assigns greater weight to the November 2006 VA medical opinion relating the Veteran's degenerative joint disease of the shoulders to his period of active service.  In placing greater weight on the November 2006 medical opinion, the Board notes that in rendering the opinion, the Veteran's treating VA physician explained that the Veteran's right shoulder disability was related to his in-service parachute jumps because being a paratrooper was a military function known to subject the body to extreme physical stresses.  The Board therefore finds that the opinion is probative and persuasive based on the physician's familiarity with the Veteran's medical history, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.

Because the evidence shows that the Veteran's right shoulder disability was at least as likely as not related to his period of service, the Board finds that service connection for a right shoulder disability is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Left Hip, Right Hip, and Pelvis Disabilities 

Service personnel records confirm that the Veteran was given orders to go on parachute duty in June 1988.  Service medical records show that in October 1989, the Veteran was treated for a pelvis contusion after falling onto his left side while playing football.  At an April 1991 Physical Evaluation Board proceeding for the Veteran's low back disability, he was found to be unfit for continued military service due to his back disability and was subsequently discharged from service. 

At a September 1994 VA examination, although the Veteran had full range of motion in the hips, manipulation of the right hip particularly caused pain in the right sacroiliac area.  

On VA examination in August 2005, the Veteran complained of pain in the pelvis and bilateral hips.  He reported having a difficult time doing any lifting, climbing, pushing, pulling, or overhead work.  He stated that with repetitive use, he experienced increased hip and pelvis pain with no fatigue, weakness, lack of endurance, or incoordination.  He reported increased pain and fatigue with flare-ups, which occurred daily or once every few days.  Examination revealed that the Veteran did not have painful hip motion although he did have some mild tenderness over the trochanteric bursa of both hips with palpation.  There was negative figure-four testing of the sacroiliac joints with no pain provoked and no pain of the symphysis pubis with compression of the pelvis.  The Veteran had negative straight leg raise bilaterally.  He had full strength in the bilateral lower extremities, and sensation was intact to all distributions of the lower extremities with light touch.  X-rays of the hips and pelvis showed no obvious arthritic problems of the hips, sacroiliac joint, or symphysis pubis.  The examiner diagnosed the Veteran with bilateral mild trochanteric bursitis.  After a review of the Veteran's entire claims file, the examiner opined that it was less likely as not that the Veteran's hip and pelvis disabilities were related to his period of service, to include parachute jumps.  The rationale was that the Veteran had a lack of service medical records supporting any complaints of hip or pelvis disabilities.   

In a November 2006 letter, the Veteran's primary care VA physician reported that the Veteran suffered from degenerative joint disease of the hips.  The physician opined that the Veteran's hip disability was a direct result of the Veteran's period of active service because being a paratrooper was a military function known to subject the body to extreme physical stresses.  

A March 2007 bone density study indicated that the Veteran's hip bone mineral density was 1.37 standard deviations below the mean peak bone mineral density.  The Veteran was found to have osteopenia in the hip.  

On VA examination in August 2007, the Veteran complained that he sustained trauma to multiple areas of his body during his in-service parachute jumps and that over the years, he had experienced continued pain in the bilateral hips.  He reported discomfort in the groin area that radiated down both legs all the way to the feet.  He denied any flare-ups of hip pain and did not use any assistive devices for his hips.  Examination revealed no tenderness in the groin.  The Veteran did not have painful hip motion, and there was no additional limitation of motion, pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion.  There was no flexion contracture of each hip, and the range of motion of the hips was found to be reasonable and construed as normal, with the exception of straight leg raising and terminal flexion because it caused back pain.  An x-ray of the hips was normal.  The examiner diagnosed the Veteran with normal bilateral hips/pelvis and opined that it would be impossible to state that these disabilities were related to his period of service because there were currently no specific problems to deal with.  

At a March 2009 VA examination, the Veteran complained that his hips had started hurting during service after he jumped out of a plane while parachuting and that his hips had hurt on and off ever since.  He reported having been diagnosed with a contusion of the pelvis in service.  He stated that the pain was currently over the greater trochanters on each side, forcing him to shift his body weight from side to side.  He denied the use of any assistive aids or the presence of any flare-ups.  Examination revealed no swelling, redness, or tenderness.  Range of motion of both hips was normal, and there was no flexion contracture.  There was no additional loss of motion, pain, fatigue, weakness, instability, or incoordination upon repetitive motion.  The Veteran had normal gait, and there was no evidence of either a Trendelenburg or antalgic gait relative to the hips.  X-rays of the hips were normal, and there was no evidence of a pelvic fracture.  The examiner diagnosed the Veteran with normal pelvis and left and right trochanteric bursitis.  The examiner opined that it was less likely as not that the Veteran's hip disability started during his military career because there was no evidence that had started during his period of active service.  The examiner noted that discomfort on a prominent structure like the greater trochanter was commonly complained of by practically everybody at some time and that would therefore tend to be a non-specific finding.  

In a July 2010 medical report, a private physician stated that the Veteran had some pelvic disorder and hip osteopenia for which he had received treatment.  The physician asserted that the Veteran's hip and pelvis disabilities could emanate from his prior history of being a paratrooper in the military and that it was highly likely that those disabilities had some association and connection to his prior service.  The physician then opined that with the level of the Veteran's overall degenerative conditions, 50 percent of his hip and pelvis disabilities could be either related to his prior service or with an underlying degenerative condition and heredity.    

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place less probative value on the August 2005, August 2007, and March 2009 VA medical opinions and the July 2010 private medical opinion.  The August 2005 and March 2009 VA examiners essentially opined that the Veteran's hip and pelvis disabilities were not related to his period of service due to a lack of medical documentation of any hip or pelvis complaints during service and shortly after discharge from service.  The Board finds that in rendering their opinions, the August 2005 and March 2009 VA examiners failed to consider the Veteran's in-service treatment for a pelvis contusion in October 1989 and the Veteran's lay statements regarding in-service occurrence of an injury and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  

The August 2007 VA examiner diagnosed the Veteran with a normal pelvis and hips and found that it would be impossible to state that his hip and pelvis disabilities were related to his period of service because there were currently no specific problems to deal with.  However, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability present at any time since the filing of the claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Even though the August 2007 VA examiner found no hip or pelvis disabilities, the Veteran had received earlier diagnoses for hip or pelvis disabilities.  The August 2007 examiner did not consider the August 2005 VA examination diagnosis of bilateral mild trochanteric bursitis and provide an opinion as to whether this disability was related to the Veteran's period of service, and therefore that opinion is inadequate.    

Finally, the Board finds that the July 2010 private medical opinion is speculative, in that the physician found that the Veteran's hip disabilities could emanate from his prior history of being a paratrooper in the military and that 50 percent of his hip disabilities could be either related to his prior service or with an underlying degenerative condition and heredity.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2010); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that Veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  However, that opinion also found that it was highly likely that the hip and pelvic disabilities had some association with the Veteran's service.

The Board instead assigns greater weight to the November 2006 VA medical opinion relating the Veteran's degenerative joint disease of the hips to his period of active service.  In placing greater weight on the November 2006 medical opinion, the Board notes that in rendering the opinion, the Veteran's treating VA physician explained that the Veteran's hip disabilities were related to his in-service parachute jumps because being a paratrooper was a military function known to subject the body to extreme physical stresses.  The Board therefore finds that opinion is probative and persuasive based on the physician's familiarity with the Veteran's medical history, adequate rationale, and consideration of the Veteran's lay statements in regards to his disabilities.

Because the evidence shows that the Veteran's right hip, left hip, and pelvis disabilities were at least as likely as not related to his period of service, the Board finds that service connection for right hip, left hip, and pelvis disabilities is warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a right shoulder disability is granted.  

Service connection for a left hip disability is granted.  

Service connection for a right hip disability is granted.  

Service connection for a pelvis disability is granted.  


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a bilateral ankle disability.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In September 2006, the Board remanded the claims of entitlement to service connection for right ankle and left ankle disabilities for the purpose of obtaining etiological opinions addressing whether these disabilities were related to the Veteran's period of active service, and specifically, whether they were related to injuries sustained as a result of a parachute jump.  At the time of the September 2006 remand, the record showed August 2005 diagnoses of mild flexible pes planus, equinus right ankle joint, and old avulsion fracture versus ossification, lateral right ankle.  An August 2005 examiner determined that those diagnoses were not likely related to the Veteran's period of active service, as his service records did not demonstrate complaints related to the bilateral ankles.  Because the Veteran's available service medical records did show complaints related to the bilateral ankles, the Board found that opinion inadequate and remanded the claims in an effort to obtain an additional opinion addressing whether his current disabilities were related to his active service.

VA obtained an additional opinion addressing the etiology of these complaints in August 2007.  However, as X-ray examination of the bilateral ankles was negative, the examiner determined that the Veteran did not have any diagnosable disabilities.  Because in rendering his opinion, the examiner did not address whether the August 2005 diagnoses of mild flexible pes planus, equinus right ankle joint, and old avulsion fracture versus ossification, lateral right ankle, were appropriate, and whether such diagnoses were related to his service, the Board again found the opinion inadequate and remanded the claims for an additional opinion in order to address the etiology of the bilateral ankle disabilities.

On VA joints examination in March 2009, the Veteran received an examination for his lumbar spine, bilateral knees, right shoulder, pelvis, and bilateral hips.  However, his bilateral ankles were not examined, and no opinion was provided for the etiology of his bilateral ankle disabilities.  The lack of an examination and opinion regarding whether the Veteran's left ankle and right ankle disabilities were related to service renders the March 2009 VA examination incomplete because of the failure to provide the opinions requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's left ankle and right ankle disabilities are related to his period of active service, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of the joints.  All indicated studies must be conducted.  The examiner should specifically offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current right and left ankle disabilities are related to his period of active service, and specifically, whether they are related to parachute jump injuries sustained in service, and the specific in-service complaints related to these joints.  In this regard, the examiner should consider the Veteran's statements regarding the in-service injuries; the Veteran's statements of symptoms in service; and the Veteran's statements of continuous symptoms after service.  Dalton v. Nicholson, 21 Vet. App. 23.  In determining whether the Veteran's current disabilities are related to his period of active service, the examiner should state whether the August 2005 diagnoses of mild flexible pes planus, equinus right ankle joint, and old avulsion fracture versus ossification, lateral right ankle, were appropriate, and whether those diagnoses are related to his active service.  The examiner should also provide an opinion as to the approximate date of onset of the Veteran's current disabilities.  The claims file should be made available to, and should be reviewed by, the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed.  The rationale for the opinions must be provided.

2.  Then, readjudicate the claim for service connection for bilateral ankle disabilities.  If the decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


